315 S.W.3d 384 (2010)
Frederick SPENCER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71555.
Missouri Court of Appeals, Western District.
May 25, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Frederick Spencer, Bowling Green, MO, Appellant Acting pro se.
Bart A. Matanic, Jefferson City, MO, for Respondent
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Frederick Spencer appeals the circuit court's judgment dismissing his petition for declaratory judgment. We affirm. Rule 84.16(b).